


110 HR 4455 IH: Wildlife Without Borders Authorization

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4455
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Young of Alaska
			 (for himself and Mr. Saxton)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  international wildlife management and conservation programs through the
		  Wildlife Without Borders Program in the United States Fish and Wildlife
		  Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Without Borders Authorization
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)our Nation has a
			 long-standing commitment to assisting other countries with the conservation of
			 wildlife species and limited wildlife conservation resources, including trained
			 wildlife professionals, are often unavailable in many foreign countries
			 containing globally important biological resources;
				(2)conservation
			 activities, both overseas and in neighboring countries, are required to meet
			 the Federal Government’s obligations under numerous international treaties,
			 laws, agreements, and cooperative programs;
				(3)since 1989, the
			 Wildlife Without Borders Program, an administratively-created program within
			 the United States Fish and Wildlife Service, has provided wildlife conservation
			 assistance throughout the world by developing locally-adapted wildlife
			 management and conservation programs, in coordination with non-governmental
			 organizations, governments, private businesses, and community leaders, in an
			 effort to maintain global species diversity;
				(4)activities under
			 the Wildlife Without Borders Program is responsible for implementation of over
			 800 conservation projects around the world that address grass-roots threats to
			 numerous endangered species, habitats, and ecosystems and that complement the
			 United States Fish and Wildlife Service’s existing programs for African
			 elephants, rhinoceros and tigers, Asian elephants, great apes, migratory birds,
			 and marine turtles;
				(5)activities under
			 the Wildlife Without Borders Program provide education, training, and outreach
			 to strengthen capacity for habitat and wildlife conservation throughout the
			 world and serve a key role in facilitating international dialogue; and
				(6)although the
			 Secretary of the Interior is generally authorized to undertake partnering and
			 capacity building activities, a specific authorization will reinforce our
			 Nation’s long-term commitment to the Wildlife Without Borders Program.
				(b)PurposeThe
			 purpose of this Act is to provide capacity building, outreach, education, and
			 training assistance in endangered species and strategic habitat conservation to
			 other nations by providing international wildlife management and conservation
			 programs through the Wildlife Without Borders Program.
			3.DefinitionsIn this Act:
			(1)ConservationThe
			 term conservation includes—
				(A)the methods and
			 procedures necessary to bring a species to the point at which there are
			 sufficient populations in the wild to ensure that the species does not become
			 extinct; and
				(B)all activities associated with protection
			 and management of a species, including—
					(i)maintenance,
			 management, protection, and restoration of species habitat;
					(ii)research and
			 monitoring;
					(iii)law
			 enforcement;
					(iv)community
			 outreach and education;
					(v)conflict
			 resolution initiatives; and
					(vi)strengthening the
			 capacity of local communities, government agencies, non-governmental
			 organizations, and other institutions to implement conservation
			 programs.
					(2)Fish or
			 wildlifeThe term fish or wildlife means any member
			 of the animal kingdom, including any mammal, fish, bird, amphibian, reptile,
			 mollusk, crustacean, or arthropod.
			(3)PlantThe
			 term plant mean any member of the plant kingdom, including seeds,
			 roots, and other parts thereof.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)SpeciesThe
			 term species includes any subspecies of fish or wildlife or
			 plants, and any distinct population segment of any species of vertebrate fish
			 or wildlife.
			4.Wildlife without
			 borders program
			(a)In
			 generalThe Secretary shall carry out the Wildlife Without
			 Borders Program within the United States Fish and Wildlife Service to provide
			 international wildlife conservation assistance through the initiation,
			 facilitation, and promotion of locally adapted wildlife management and
			 conservation programs in coordination with non-governmental organizations,
			 governments, private businesses, and community leaders. Such program shall
			 include, but shall not be limited to, partnership programs for grass roots
			 capacity building, applied scientific conservation research, and wildlife
			 management training.
			(b)Program
			 componentsThe program authorized under this section shall
			 include the following:
				(1)Species
			 programA species program,
			 which shall comprise administration of the programs and funds authorized
			 by—
					(A)the African
			 Elephant Conservation Act of 1988 (16 U.S.C. 4201 et seq.);
					(B)the Asian Elephant
			 Conservation Act of 1997 (16 U.S.C. 4261 et seq.);
					(C)the Rhinoceros and
			 Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.);
					(D)the Great Ape
			 Conservation Act of 2000 (16 U.S.C. 6301);
					(E)the Marine Turtle
			 Conservation Act of 2004 (16 U.S.C. 6601); and
					(F)any similar,
			 future authority provided to the Secretary and implemented by the Fish and
			 Wildlife Service.
					(2)Regional
			 programA regional program,
			 which shall—
					(A)address
			 grass-roots conservation problems through a regional grants program focused on
			 building in-country human and institutional capacity to achieve comprehensive
			 conservation in a manner adapted to the particular needs of a partner
			 country;
					(B)facilitate and
			 guide delivery of other international United States Fish and Wildlife Service
			 programs; and
					(C)coordinate,
			 develop, and implement regional treaties, conventions, and accords, including
			 regional coordination mechanisms, on behalf of the United States Fish and
			 Wildlife Service.
					(3)Global
			 programA global program,
			 which shall, through programs under the jurisdiction of the secretary and that
			 are implemented through the United States Fish and Wildlife Service—
					(A)implement global
			 habitat and conservation initiatives; and
					(B)address the
			 international aspects of global conservation threats, such as invasive species
			 and wildlife disease.
					(c)CoordinationThe
			 Secretary shall operate the program components authorized under this section in
			 a coordinated fashion to ensure efficient and cost-effective
			 implementation.
			(d)Additional
			 componentsThe Secretary may include such additional components
			 in the program authorized under this section as the Secretary considers
			 appropriate.
			5.Acceptance and use
			 of donationsIn administering
			 the Wildlife Without Borders Program, the Secretary may accept donations of
			 funds and to use such funds for capacity building, grants, and other
			 on-the-ground uses carried out by the program components authorized under
			 paragraphs (2) and (3) of section 4.
		6.Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to any advisory
			 committees established under this Act.
		7.Authorization of
			 appropriationsTo carry out
			 this Act there is authorized to be appropriated to the Secretary $5,000,000 for
			 each of fiscal years 2009 through 2013.
		
